Citation Nr: 1041832	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for osteoarthritis of the 
hips.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for vestibular dysfunction.

7.  Entitlement to service connection for a deviated septum.

8.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and an August 2010 rating decision issued by the RO in 
Huntington, West Virginia.  The RO in St. Petersburg currently 
has jurisdiction of the claims.  

The November 2006 rating decision declined to reopen claims for 
service connection for a deviated septum and disorders of the low 
back, bilateral hips, and left leg, and denied the claims for 
service connection for vestibular dysfunction and disorders of 
the right leg and right wrist.  The August 2010 rating decision 
granted service connection for tinnitus and assigned a 10 percent 
evaluation effective January 13, 2006.  

The claims for service connection were previously before the 
Board in July 2009, at which time it reopened the claims for 
service connection for a deviated septum and disorders of the low 
back, bilateral hips, and left leg and remanded them and the 
claims for service connection for vestibular dysfunction and 
disorders of the right leg and right wrist for additional 
development and to address due process concerns.

The Board notes that the issue of entitlement to service 
connection for vestibular dysfunction, to include tinnitus, was 
previously before it.  As noted above, service connection for 
tinnitus was granted in an August 2010 rating decision.  
Therefore, that issue is no longer before the Board for appellate 
review, and the Veteran's claim has been restyled as reflected in 
the title page.  

The issue of entitlement to service connection for 
depression as secondary to service-connected tinnitus, and 
the issues of service connection for residuals of a cold 
injury, dizziness, peripheral artery disease, blindness in 
one eye, cataract in the other eye, arthritis of the 
hands, and a disorder of the carotid arteries, have been 
raised by the record, see August 2010 statement in support 
of claim, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial rating for 
service-connected tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder is not etiologically related 
to active service.

2.  The Veteran's bilateral hip disorder is not etiologically 
related to active service.

3.  There is no evidence that the Veteran has a current left leg 
disorder.  

4.  The Veteran's right leg disorder is not etiologically related 
to active service.

5.  The Veteran's right wrist disorder is not etiologically 
related to active service.

6.  The Veteran's vestibular dysfunction, diagnosed as status 
post craniectomy for aneurysm with residual chronic vertigo, is 
not etiologically related to active service.  

7.  The Veteran's deviated nasal septum had its onset during 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for osteoarthritis of the 
hips have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a left leg disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303 (2010).

4.  The criteria for service connection for a right leg disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).

5.  The criteria for service connection for a right wrist 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2010).

6. The criteria for service connection for vestibular dysfunction 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2010).

7.  The criteria for service connection for a deviated nasal 
septum
 have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. 38 C.F.R. § 
3.303(d) (2010).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for disorders 
of the low back, right wrist, bilateral legs and bilateral hips 
due to a fall he sustained on a bayonet course during basic 
training in February 1953 at Camp Pickett, Virginia.  He reports 
that he fell off a log and that he hurt his wrists trying to 
break his fall, as well as his back, hips and legs.  See March 
1966 VA Form 21-526; VA Forms 21-4138 dated January 2006 and 
March 2006; July 2007 VA Form 9.  The Veteran contends that the 
arthritis in his low back and hips set in years after the initial 
in-service injury and that he waited many years to have surgery 
on his back because he was self-employed and could not take the 
time off for the surgery and recuperating period.  He also 
asserts that he injured his right wrist as a result of boxing 
tournaments he participated in while stationed in Korea.  See 
August 2010 statement in support of claim.  The Veteran also 
seeks entitlement to service connection for vestibular 
dysfunction, claimed as dizziness, and for a deviated nasal 
septum, as a result of active service.  See id.  

Several lay statements have been submitted in support of the 
Veteran's claims.  The Veteran's first wife reports that she was 
engaged to the Veteran in 1953 when he was drafted into the Army.  
She asserts that the Veteran called her and told her that he fell 
during basic training injuring his back, after which he was taken 
to a hospital.  She further reports that they were married a few 
months after his discharge and that he had to leave the job to 
which he had returned because the standing caused pain in his 
back, hips and leg.  She indicates that the Veteran had 
continuing problems since that time.  See statement from C.V. 
received July 2006.  The Veteran's second spouse has noted that 
she has known the Veteran since 1974, married him in 1981, and 
was divorced from him in 2005.  She asserts that the Veteran has 
had back pain with radiation into both legs as well as pain in 
his hands and wrists.  See March 2006 statement from M.V.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, problems with his right wrist, 
right leg, back, bilateral hips and/or dizziness.  They do 
reflect that he was treated in April 1953 after reportedly going 
over a bayonet course and falling off a log, hurting his left 
leg.  At the time of his discharge from service, clinical 
evaluation of his upper extremities, lower extremities, spine and 
neurological system was normal and there were no notations 
related to his back, hips, legs, right wrist and/or to any 
complaints of dizziness.  See December 1954 report of medical 
examination.  However, a deviated septum to the right was noted 
on separation examination.

The post-service medical evidence of record includes a May 1966 
VA examination report, which reflects that the Veteran reported 
residuals of an injury to his leg, hip and back at Camp Pickett, 
Virginia.  The Veteran made no mention of a right wrist injury.  
X-ray of the lumbar spine revealed no intrinsic bone pathology 
and the alignment of the vertebrae and the width of the discs and 
the sacroiliac articulation were normal.  X-ray of the hip joints 
revealed osteophytic lipping of the upper-outer acetabular 
margins but no other bone or joint pathology.  The Veteran was 
diagnosed with lumbosacral strain and osteoarthritis of the hips.  
No right or left leg disorders were noted and no opinion 
regarding the etiology of the diagnosed lumbosacral strain and/or 
osteoarthritis of the hips was provided.  

Private medical records document treatment for back complaints 
with findings of facet arthropathy of the L5-S1 in September 
1988, lumbar disc degeneration in November 1989, degenerative 
subligamentous disc herniations at the L5/S1 and L4-5 on magnetic 
resonance imaging (MRI) in March 1991, and disc bulges of the 
lumbar spine on computed tomography (CT) in December 2002, 
January 2003, October 2004 and July 2006.  A July 2006 private 
consultation report shows the Veteran with low back pain 
radiating into the right lower extremity and his history at that 
time included having a laminectomy in 1991.  In pertinent part, 
private records contain impressions of lumbar pain with right 
lower extremity radiculopathy; status post lumbar decompressive 
laminectomy at L4 through L5-S1; and residual spinal stenosis of 
mild to moderate degree ranging from L1 through L3-4 and 
foraminal stenosis at L4-L5 and L5-S1.  

The private records also include a September 1988 radiographic 
report, which showed no gross abnormality of the hips; a November 
1989 examination of the left femur in the AP and lateral that 
showed no fracture or dislocation, maintained joint spaces, and 
unremarkable soft tissues; a November 1989 examination of the 
bilateral wrists that showed no fracture or dislocation on either 
side, maintained joint spaces and unremarkable soft tissues; and 
an April 1991 x-ray of the right wrist which showed 
osteoarthritis of the joint between the scaphoid, trapezium and 
trapezoid and dorsal tilt of the lunate suggesting dorsal 
instability.  In regards to the right wrist, a July 2006 private 
record contains an overall impression that noted right wrist 
carpal instability injury from 1991.  

In a February 2005 letter, Dr. E. Goldofsky reports that the 
Veteran was referred for consultation with a significant history 
of vertigo, which was especially pronounced after meals.  Dr. 
Goldofsky indicated that the Veteran described his symptoms as 
lightheadedness and not vertigo and that he seemed imbalanced and 
walked to the right.  Following otologic and hearing test 
evaluations, it was Dr. Goldofsky's opinion that the Veteran 
suffered from a vestibulopathy.  See record from The 
Otolaryngology & Facial Plastics Center, L.L.C.  Dr. Goldofsky 
also reported that the Veteran had a deviated septum.  A February 
2005 private treatment record from the same facility contains a 
diagnosis of vestibular dysfunction and indicates that the 
Veteran would be participating in vestibular rehabilitation one 
to two times per week for six months.  Id.  

Another private treatment record dated July 2009 reveals that the 
Veteran was seen with complaints of balance difficulty that began 
five years prior to the evaluation.  The Veteran indicated that 
he had imbalance to the left while walking and a constant 
lightheaded sensation, but denied vertigo, hearing loss and 
otalgia.  In pertinent part, the Veteran reported a history of 
open heart surgery, poor vision and a brain aneurysm 15 years 
prior.  It was noted that he had been referred for complete 
vestibular function testing.  The summary of results reports that 
vestibular function testing (videonystagmography) ((VNG)) 
resulted in abnormal findings during position testing.  In 
pertinent part, paroxysmal positional nystagumus was considered 
to be a localizing VNG abnormality suggesting a peripheral (nerve 
or end organ) vestibular disturbance involving the downward ear, 
in the Veteran's case, the right ear.  It was also noted that 
this type of vestibular disturbance usually responds well to 
vestibular repositioning therapy and that the Veteran was treated 
with the canalith repositioning maneuver and advised that 
treatment would not resolve the balance difficulties he 
experiences while walking but that vestibular therapy may assist 
with his balance complaints.  See record from Hearing Center of 
Broward.  

VA records show continuing complaints of low back pain with no 
mention of an in-service injury, but are devoid of reference to 
complaints of, or treatment for, disorders of the right wrist, 
bilateral hips and/or bilateral legs, and devoid of reference to 
complaint of, or treatment for, dizziness, vertigo and/or 
vestibular dysfunction.  See e.g., January 2006 progress note.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in March 2010, pursuant to the Board's July 2009 
remand instructions, which incorporated examination of his spine, 
joints and vestibular complaints.  

The Veteran reported injuring his low back in 1953 during service 
and being treated conservatively and being put on light duty, 
after which he returned to his military activities.  The Veteran 
asserted continuing chronic low back pain throughout his life, 
which eventually required a laminectomy in 1991 as well as 
multiple epidural injections.  Following physical examination, he 
was diagnosed with lumbar spondylosis/stenosis; status post (S/P) 
lumbar laminectomy with residual pain.  The problem associated 
with this diagnosis was noted to be low back and bilateral leg 
pain.  It was the examiner's opinion that these problems were 
less likely as not caused by or a result of service.  The 
examiner noted that the Veteran's condition from service included 
self limiting conditions, that there was no documentation of 
lumbar stenosis or spondylosis during service, and that he was in 
service during the 1950s and did not undergo surgery until the 
1990s.  

Regarding his bilateral hips and right wrist, the Veteran 
reported a history of wrist pain since service with continued 
chronic wrist pain throughout and indicated that he was found to 
have ganglion cysts in the volar aspect of the right wrist.  He 
also reported chronic bilateral hip pain since service and 
indicated that the pain became more pronounced when he was 
diagnosed with sciatic pain in the 1980s.  The Veteran reported 
that after the laminectomy, his bilateral hip pain improved but 
had now returned.  Following physical examination, the Veteran 
was diagnosed with bilateral hip degenerative joint disease and 
bilateral wrist mild degenerative joint disease.  It was the 
examiner's opinion that his bilateral wrist and hip degenerative 
joint disease were less likely as not caused by or a result of 
service.  The examiner noted that the Veteran's condition from 
service included self limiting conditions and that there was no 
documented evidence of degenerative joint disease during service 
to his hips or wrists.  

Regarding vestibular dysfunction, the Veteran reported a 
vestibular disorder with onset in the 1950s that required a 
craniectomy for aneurysm.  Since that surgery, he indicated that 
he had had chronic vertigo.  The Veteran denied any current 
treatment and indicated that the course since onset had been 
stable.  Following physical examination, the Veteran was 
diagnosed with status post craniectomy for aneurysm with residual 
chronic vertigo.  The problem associated with this was noted by 
the examiner to include a vestibular disorder.  It was the 
examiner's opinion that the Veteran's status post craniectomy for 
aneurysm with residual chronic vertigo is less likely as not 
caused by or a result of service.  The examiner noted that in 
regards to vertigo, there is no documentation regarding vertigo 
during service and that the Veteran experienced the condition 
after he was discharged from service and after having the surgery 
for aneurysm clipping in the 1990s.  

Concerning a deviated septum, the Veteran stated that he had a 
history of a deviated septum since the 1950s.  The examiner noted 
that there was septal deviation, but did not provide an opinion 
as to this disability.  

At this juncture, the Board notes that it finds the Veteran's 
contentions regarding the in-service injury he sustained to his 
right wrist, back, bilateral legs and bilateral hips during 
active duty, as well as his assertions that he injured his right 
wrist as a result of participating in boxing tournaments during 
service and that he suffers from dizziness, to be both competent 
and credible.  See Layno, 6 Vet. App. at 470 (1994).  The Board 
also finds the statements submitted by the Veteran's former 
spouses to be competent and credible.  Id.  The evidence of 
record, however, does not support the claims for service 
connection for disorders of the low back, bilateral hips, 
bilateral legs and/or right wrist.  Nor does the evidence of 
record support the claim for service connection for vestibular 
dysfunction.  

As an initial matter, the application of 38 C.F.R. § 3.303 has an 
explicit condition that the Veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  During the March 2010 
VA examination, residual leg pain was a problem associated with 
the diagnosed lumbar spondylosis/stenosis and status post lumbar 
laminectomy.  Pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In the absence of any evidence that the 
Veteran has a current left leg disability, service connection is 
not warranted and the claim must be denied.  The Board notes that 
although residual pain of the bilateral legs was the problem 
noted to be associated with the diagnosed back disorder in March 
2010, previous medical records indicate that the Veteran has 
right lower extremity radiculopathy.  Therefore, his right leg 
disorder will be discussed next.  

In regards to the remaining claims, the only medical opinion of 
record reveals that the Veteran's diagnosed back, right leg, 
right wrist, and bilateral hip disorders, as well as his 
diagnosed status post craniectomy for aneurysm with residual 
chronic vertigo, are not etiologically related to active service.  
While the VA examiner acknowledged both the Veteran's in-service 
injury and his complaints of continuity of symptomatology since 
the in-service injury, it was her opinion that the diagnosed 
back, right leg, right wrist and bilateral hip disorders were 
less likely as not caused by or a result of service.  In 
providing this opinion, the examiner supplied an adequate 
rationale such that the Board finds it to have probative value.  
See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor 
for assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion).  The VA examiner was 
also of the opinion that the Veteran's status post craniectomy 
for aneurysm with residual chronic vertigo was unrelated to 
service.  Instead, the examiner determined that this condition 
was etiologically related to a surgical procedure the Veteran 
underwent in the 1990s following a brain aneurysm and provided 
adequate rationale in support of this opinion such that the Board 
finds it to have probative value.  Id.  

In addition, there is no evidence that the arthritis of the 
Veteran's low back, right wrist, and bilateral hips was shown 
within one year of his December 1954 discharge from service.  

The Board acknowledges the Veteran's complaints of a continuity 
of symptomatology since service and the statements from his ex-
wives as to their observations of his symptoms.  However, the 
Board again points out that there is an absence of any in-service 
complaints or findings of back, hip, right leg, wrist and/or 
vestibular disorder and that these disabilities were not shown 
until many years after service.  The Veteran has not been 
diagnosed with a current left leg disorder.  The VA examiner in 
2010 provided a reasoned medical opinion based upon all the 
evidence of record that the other disabilities are not related to 
service.  After weighing all of the evidence, and given the ample 
medical evidence of record indicating that the claimed conditions 
are not related to service, the Board finds that the lay 
statements alone are not sufficient to establish service 
connection.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  
Service connection is not warranted and the claims must be 
denied.  

With respect to the deviated septum, this was noted on separation 
examination in 1954 and after service on VA examination in 2010.  
The Veteran has given a history of having a deviated septum since 
the 1950s, and this is an observable condition.  Therefore, 
resolving doubt in the Veteran's favor, the Board finds that the 
deviated septum noted on VA examination in 2010 cannot be 
reasonably disassociated from the deviated septum noted at the 
time of the Veteran's separation examination in 1954.  Therefore, 
service connection is warranted for this disability.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the November 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
letters dated February 2006 and June 2006.  The June 2006 letter 
also provided the Veteran with notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met as the 
Veteran service, VA and private treatment records have been 
obtained and he was afforded an appropriate VA examination in 
connection with his claims.  The Board acknowledges that the 
examiner who conducted the March 2010 VA examination initially 
indicated that review of the Veteran's claims folder was pending.  
However, she later indicates in her report that she was able to 
review the claims folder.  The Board also notes that in providing 
her opinion, the VA examiner considered the Veteran's history of 
in-service injury and continuity of symptomatology.  For these 
reasons, the Board finds that the opinion provided is adequate.  

The Board notes that as instructed by its July 2009 remand, the 
RO/AMC requested the Veteran to provide his authorization and 
consent for the release of several private medical providers.  
See August 2009 letter.  In response to this letter, the Veteran 
submitted all the private medical records he had in his 
possession and explained that at least one of his private medical 
providers had passed away and that he had no way of contacting a 
few others.  He did submit two VA Forms 21-4142s authorizing VA 
to obtain records from two other providers and the RO/AMC was 
able to obtain records from the facilities identified.  While the 
Veteran's representative indicated in October 2010 that Dr. Bopp 
was still living having reached his centennial, he did not 
provide any records from Dr. Bopp or a release so that VA could 
obtain such records, as requested in the RO's August 2009 letter.  
Therefore, additional efforts are not required.  

In sum, the actions directed by the Board in the July 2009 remand 
have been accomplished.  More specifically, the RO/Appeals 
Management Center (AMC) made arrangements to obtain the Veteran's 
treatment records from several private medical providers and 
scheduled him for an appropriate VA examination in conjunction 
with his claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  For 
the reasons set forth 


above, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to the 
Veteran.


ORDER

Service connection for a low back disorder is denied.

Service connection for osteoarthritis of the hips is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for vestibular dysfunction is denied.  

Service connection for a deviated nasal septum is granted.  


REMAND

Service connection for tinnitus was granted in an August 2010 
rating decision and a 10 percent evaluation was assigned 
effective January 13, 2006.  A notice of disagreement (NOD) dated 
August 2010 and specifically noting the Veteran's disagreement 
with the percent assigned for this disability was received at the 
RO in Huntington, West Virginia, which issued the August 2010 
rating decision, that same month.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a NOD has 
been filed with regard to an issue, and a statement of the case 
(SOC) has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran a statement of the case 
with respect to the issue of entitlement to 
an increased initial rating for tinnitus.  
The Veteran should be informed of the 
actions necessary to perfect an appeal on 
this issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


